Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 1 of 15 PageID #: 100




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                              CASE NO. 5:19-CV-00170-TBR-LLK

 MERISSA BILLETT                                                                      PLAINTIFF

 v.

 ULTA SALON, COSMETICS &                                                            DEFENDANT
 FRAGRANCE, INC.

                                      OPINION & ORDER

        Senior Judge Thomas B. Russell referred this matter to U.S. Magistrate Judge Lanny King

 for ruling on all discovery motions. [DN 11].

        On February 14, 2020, Defendant Ulta Salon, Cosmetics & Fragrance, Inc. (“Ulta Salon”),

 filed its Motion for Protective Order, which seeks a protective order governing the use and

 disclosure of surveillance video and a claims report all related to the subject incident. [DN 12].

 Plaintiff filed her Response on February 25, 2020, objecting to the Motion. [DN 13]. On March

 10, 2020, Ulta Salon filed its Reply. [DN 14]. The Motion for Protective Order is now fully

 briefed and ripe for adjudication.

        For the reasons set forth below, Ulta Salon’s Motion for Protective Order is GRANTED

 IN PART and DENIED IN PART.

                                        BACKGROUND

        This matter arises from an alleged slip and fall incident. Plaintiff alleges that on January

 12, 2019, she slipped and fell at an Ulta Salon store in Hopkinsville, Kentucky. [DN 1-2 at 10].

 As a result, Plaintiff claims she suffered injury. Id. The incident was captured by several

 surveillance cameras located throughout the subject Ulta Salon store. [DN 12 at 40].




                                                 1
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 2 of 15 PageID #: 101




        Plaintiff subsequently brought negligence claims against Ulta Salon in Kentucky’s

 Christian Circuit Court. Id. Ulta Salon then removed the case to the Paducah Division of the

 United States District Court for the Western District of Kentucky. [DN 1].

        Through written discovery requests, Plaintiff has sought, inter alia, a copy of Ulta Salon’s

 surveillance video and any incident reports related to the subject incident. [DN 12 at 41-42]. Ulta

 Salon did not object to those requests, but rather indicated it would be willing to produce the

 documents subject to an agreed protective order. Id. at 41-42. Plaintiff did not agree and Ulta

 Salon, without first seeking leave of Court, filed the instant Motion for Protective Order. Id.

                                       LEGAL STANDARD

        Rule 26 of the Federal Rules of Civil Procedure affords the Court with broad discretion to

 grant or deny protective orders. Parker & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227

 (6th Cir. 1996). This Court, however, has increasingly scrutinized motions for protective order

 that do not make the necessary showing of good cause required by the Rules of Civil Procedure

 and case authority. See Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605-GNS

 (W.D. Ky. Oct. 23, 2018) (discussing why the Court will enter the second proposed agreed

 protective order because it develops why a protective order is necessary) (Pacer); see also

 Wellmeyer v. Experian Info. Sols., 3:18-cv-94-RGJ (W.D. Ky. May 30, 2018) (Pacer); Middleton

 v. Selectrucks of America, LLC, 3:17-cv-602-RGJ (W.D. Ky. Sept. 21, 2018) (Pacer); Mitcham v.

 Intrepid U.S.A., Inc., 3:17-cv-00703-CHB (W.D. Ky. Oct. 1, 2018) (Pacer); Roberson v.

 KentuckyOne Health, Inc., 3:18-cv-00183-CRS-RSE (Aug. 29, 2018) (Pacer); Savidge v. Pharm-

 Save, Inc., 3:17-cv-000186-CHB (W.D. Ky. July 9, 2018) (Pacer); Effinger v. GLA Collection Co.,

 3:17-cv-000750-DJH (W.D. Ky. March 28, 2018) (Pacer); Fleming v. Barnes, 3:16-cv-264-JHM

 (W.D. Ky. Feb. 27, 2017) (Pacer).



                                                  2
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 3 of 15 PageID #: 102




        Under Federal Rule of Civil Procedure 26(c)(1)(G), “[t]he court may, for good cause, issue

 an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 or expense, including . . . requiring that a trade secret or other confidential research, development,

 or commercial information not be revealed or be revealed only in a specified way….” Good cause

 exists when the party moving for the protective order “articulate[s] specific facts showing ‘clearly

 defined and serious injury’ resulting from the discovery sought….” Nix v. Sword, 11 Fed. App’x

 498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)).

        In the context of trade secrets and confidential information, courts have looked as six

 different factors to determine whether there is a need to protect that information:

        (1) the extent to which the information is known outside of [the] business;

        (2) the extent to which it is known by employees and others involved in [the] business;

        (3) the extent of measures taken . . . to guard the secrecy of the information;

        (4) the value of the information to [the business] to [its] competitors;

        (5) the amount of effort or money expended . . . in developing the information; and

        (6) the ease or difficulty with which the information could be properly acquired or
            duplicated by others.

 Williams v. Baptist Healthcare Sys., No. 3:16-CV-00236-CRS, 2018 WL 989546, at *2 (W.D. Ky.

 Feb. 20, 2018) (citing Nash-Finch Co. and Super Food Servs., Inc. v. Casey’s Foods, Inc., 2016

 WL 737903, at *2 (E.D. Ky. Feb. 23, 2016) (citing Stout v. Remetronix, Inc., 298 F.R.D. 531, 535

 (S.D. Ohio Jan. 17, 2014))).

        “The burden of establishing good cause for a protective order rests with the movant.” Nix

 v. Sword, 11 Fed. App’x 498, 500 (6th Cir. May 24, 2011); see also In re Skelaxin Antitrust Litig.,

 292 F.R.D. 544, 549 (E.D. Tenn. 2013) (“To show good cause, the moving party must articulate




                                                   3
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 4 of 15 PageID #: 103




 specific facts that show a clearly defined and serious injury resulting from the discovery sought;

 mere conclusory statements will not be sufficient.”).

         Because entry of a protective order is contrary to the basic policy in favor of broad

 discovery, the party that seeks a protective order has a heavy burden to show substantial

 justification for withholding information from the public. See Williams, 2018 WL 989546, at *2;

 see also, Proctor & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227 (6th Cir. 1996) (“While

 District Courts have the discretion to issue protective orders, that discretion is limited by the careful

 dictates of Fed. R. Civ. P. 26 and is circumscribed by a long-established tradition which values

 public access to court proceedings.”); Meyer Goldberg, Inc. of Lorain v. Fisher Foods, Inc., 823

 F.2d 159, 162 (6th Cir. 1987) (“As a general proposition, pretrial discovery must take place in the

 public unless compelling reasons exist for denying public access to the proceedings.”).

         For example, in Bussell the parties submitted an Agreed Protective Order for the protection

 of alleged confidential and private information, but failed to explain why the Order was necessary.

 Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605, DN 27 (W.D. Ky. Aug. 29,

 2018). The Court denied the motion without prejudice and specifically stated that the party seeking

 a protective order should set out the reasons why a protective order is necessary. Id. at DN 28.

 The parties then filed a new motion for protective order, which the Court granted, noting that the

 parties explained that the materials they sought to be protected were nude or seminude photographs

 and that dissemination of the images was sensitive in nature, may constitute additional crimes, and

 could potentially adversely impact ongoing criminal proceedings. Id. at DN 33.

                                              ANALYSIS

         At the outset, it must be noted that Ulta Salon’s Motion for Protective Order, [DN 12], was

 filed in violation of the Court’s January 28, 2020, Scheduling Order, which requires a joint status



                                                    4
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 5 of 15 PageID #: 104




 conference with Judge King prior to the filing of any discovery motions. [DN 11]. The Motion

 fails to set out any fact or argument that would justify or support a variance from that requirement.

 [DN 12]. In fact, no such variance was ever requested. Since this Motion is already briefed, and

 as a matter of judicial efficiency, the Court will consider the Motion; however, Defendant is

 admonished not to file any further discovery motions that fail to comply with this Court’s orders.

            Turning to the substance of the matter at issue, Ulta Salon’s Motion for Protective Order

 requests the Court enter a protective order that covers two specific documents: (1) surveillance

 video taken around the time of the subject incident at the subject Ulta Salon store; and (2) a post-

 incident “General Liability Notice of Occurrence/Claim Report.” Id. The Court will address each

 in turn.

            A. The Surveillance Video

            Ulta Salon does not contest the relevance of its surveillance video taken around the time of

 the subject incident; however, it maintains that the video should be subject to a protective order.

            The surveillance video contains video taken at multiple angles throughout the store and, in

 addition to depicting the subject incident, it shows Ulta employees operating cash registers and it

 depicts non-party store patrons, including minors. Id. at 42-43. Ulta Salon argues that disclosure

 of the surveillance video absent a protective order would compromise not only its security and

 anti-theft measures, but also the privacy of those third parties so depicted. Id. at 42-43.

            Plaintiff objects, arguing that Ulta Salon did not meet its burden of proof by failing to file

 an affidavit in support of the Motion for Protective Order. [DN 13]. Plaintiff also argues that the

 privacy concerns of third parties are irrelevant because of the current prevalence of security

 cameras on the road, in stores, and at residences. Id. at 92. Notably, Plaintiff’s Response does not




                                                      5
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 6 of 15 PageID #: 105




 address Ulta Salon’s argument that disclosure of the surveillance video would compromise its

 security and anti-theft measures. Id.

        As set out above, good cause for a protective order exists when the party moving for the

 protective order “articulate[s] specific facts showing ‘clearly defined and serious injury’ resulting

 from the discovery sought….” Nix v. Sword, 11 Fed. App’x 498, 500 (6th Cir. 2001) (citing

 Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)).

        The Court finds that Ulta Salon has met its burden in demonstrating good cause for a

 protective order as it relates to the surveillance video. Ulta Salon’s Motion for Protective Order

 and its Reply set out that the surveillance video would show the location and range of its cameras,

 any blind spots that exist in the subject Ulta Salon store, and the video would demonstrate

 operation of Ulta Salon’s cash registers. The Court agrees that disclosure of such information

 would necessarily compromise the security and anti-theft measures in place at that Ulta Salon

 store. This constitutes a clearly defined and serious injury, which is sufficient as good cause for a

 protective order.

        Since Ulta Salon has met its burden in demonstrating good cause for a protective order as

 to its surveillance video, the Court will grant Ulta Salon’s Motion to that extent.

        B. The Claim Report

        As with the surveillance video, Ulta Salon does not contest the discoverability of its

 General Liability Notice of Occurrence/Claim Report (the “claim report”), but requests that its

 disclosure be subject to a protective order [DN 12].

        Ulta Salon argues that a protective order is necessary because the claim report includes

 “personally identifiable information of non-party Ulta employees, [Plaintiff’s] contact

 information, Ulta’s insurance policy information,” and because the claim report is a risk



                                                  6
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 7 of 15 PageID #: 106




 management tool. Id. at 44. Ulta Salon further contends that the claim report containing this

 information falls within the scope of “other confidential research, development, or commercial

 information” contemplated by FED. R. CIV. P. 26(c) that would qualify for a protective order. Id.

 at 44.

          Plaintiff objects, arguing that Ulta Salon did not file an affidavit in support of the Motion,

 Ulta Salon failed to offer any proof demonstrating why this report, unlike others, needs protecting,

 and that Plaintiff’s personal information contained in the claim report does not need protecting.

 [DN 13]. Plaintiff’s Response does not specifically address Ulta Salon’s argument that the

 document should be protected because it contains personally identifiable information of non-party

 Ulta Salon employees and Ulta Salon’s insurance policy information, nor does it address the

 argument that it should be protected because the claim report is a risk management tool. Id.

          Ulta Salon has the burden of demonstrating good cause for a protective order that would

 cover the claim report. Again, to do so Ulta Salon must “articulate[s] specific facts showing

 ‘clearly defined and serious injury’ resulting from the discovery sought….” Nix v. Sword, 11 Fed.

 App’x 498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)).

          Ulta Salon contends that the privacy of the information in the claim report should be

 protected from public disclosure, but despite having two opportunities in its Motion and Reply to

 do so, failed to assert why that privacy should be protected. Nowhere does Ulta Salon articulate

 any specific facts, or even general facts for that matter, that would demonstrate how disclosure of

 this information would lead to a clearly defined and serious injury. Without such a showing, by

 affidavit or otherwise, Ulta Salon cannot meet its burden of proof.




                                                    7
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 8 of 15 PageID #: 107




           Since Ulta Salon failed to meet its burden of proof in demonstrating good cause for a

 protective order over the claim report, the Court must deny its Motion for Protective Order to that

 extent.

                                               CONCLUSION

           For the foregoing reasons, Ulta Salon’s Motion for Protective Order is GRANTED IN

 PART AND DENIED IN PART. The Court grants the Motion to the extent it seeks protection for

 surveillance video and denies the Motion to the extent it seeks protection for the claim report. IT

 IS HEREBY ORDERED AS FOLLOWS:

           1. The parties are ordered not to file any discovery motions without first participating in

                a joint status conference before Judge King. Should any discovery dispute arise that a

                party believes would necessitate such a status conference, that party shall contact Judge

                King’s chambers at Judge_King_Chambers@kywd.uscourts.gov.

           2.   Ulta Salon’s Motion for Protective Order, [DN 12], is GRANTED IN PART AND

                DENIED IN PART. The following terms shall govern the production, use, and

                disclosure of Confidential Information in this litigation:

                   a. This Protective Order (the “Protective Order”) shall govern the use and

                       disclosure of all Confidential Information produced by or on behalf of the

                       parties, any third party, or furnished by any person associated with the parties

                       in any court appearance, deposition, interrogatory, request for admission,

                       document production, or any other discovery proceeding or exchange of

                       information in this action, but does not relate to the use of Confidential

                       Information at trial.




                                                      8
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 9 of 15 PageID #: 108




             b. “Confidential Information” as used in this Protective Order shall mean Ulta

                Salon’s surveillance video from the date of the subject incident.

             c. Confidential Information shall not be used by any of the parties in this action

                or by any other party or entity given access thereto, except solely for the purpose

                of prosecuting or defending claims, counterclaims, or third-party claims in this

                action, including any appeals, and/or for settlement purposes. Confidential

                Information shall not be used for any business, competitive, commercial, or any

                other purpose whatsoever.

             d. Except upon further Order of the Court or by express written consent of all

                counsel of record, Confidential Information designated as “Confidential” shall

                not be shown, described, or otherwise revealed to any person or entity other

                than the following:

                    i. outside counsel of record and in-house counsel for the parties to this

                        action;

                    ii. the parties to this action, and any officers, directors, or employees of

                        such parties, to whom disclosure is required for the prosecution or

                        defense of this action and/or evaluation or settlement purposes;

                        paralegals, office clerks, secretaries and clerical or support personnel

                        employed or retained by outside counsel for a party of record in this

                        action or in-house counsel, but only if:

                           1. it is necessary to disclose the Confidential Information for

                                  purposes of this action; and




                                                9
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 10 of 15 PageID #: 109




                           2. they are not officers, directors, employees, or affiliates of any

                               party’s competitors;

                   iii. the Court in this action, or any other Court having jurisdiction over

                       discovery procedures in the action, and any court reporter, videographer

                       or typist recording or transcribing testimony in this action, and any

                       outside, independent reproduction services;

                   iv. consulting experts or testifying expert witnesses (as provided for in Fed.

                       R. Civ. P. 26(b)), their associates, assistants, and other personnel

                       employed directly by the experts who agree to be bound by the terms of

                       this Protective Order, provided that it is necessary to disclose the

                       Confidential Information to them for purposes of this action;

                   v. the author, addressee, or any other person identified as a recipient of

                       specified Confidential Information who would otherwise be entitled to

                       receive same;

                   vi. other persons who may be specifically designated by written consent of

                       all attorneys of record or pursuant to Court Order; and

                  vii. witnesses (and/or their counsel) during the course of trials, hearings, and

                       depositions (or in preparation therefore) in this action, but only if they

                       agree to be bound by the terms of this Protective Order.

             e. All documents or other materials marked or designated as “Confidential”

                pursuant to this Protective Order which are provided to a party’s counsel of

                record shall be secured and stored at the office of the recipient counsel of record

                and shall not be removed from said office for any reason unrelated to the



                                              10
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 11 of 15 PageID #: 110




                prosecution or defense of claims, counterclaims, or third party claims in this

                action, except upon further Order of the Court or express written consent of

                counsel for the designating party. At all times, counsel shall exercise due and

                proper care with respect to the storage, custody, and use of all Confidential

                Information, and shall not reveal, discuss, or disclose such Confidential

                Information in any manner, in any form, to any person or entity other than as

                provided in this Protective Order.      No individual reviewing or otherwise

                accessing Confidential Information maintained at counsel’s office shall be

                permitted to make copies of or otherwise duplicate any portion of the

                Confidential Information for any reason unrelated to the prosecution or defense

                of claims, counterclaims, or third-party claims in this action.

             f. Any Confidential Information and documents or any pleading, brief, or other

                paper disclosing Confidential Information may only be filed with the Court by

                initially filing it in a sealed envelope marked with the case caption and the

                following caption:

                    Confidential. This envelope contains documents subject to a Protective
                    Order of the Court. Its contents are not to be revealed to anyone except
                    the Court, or with prior written consent of counsel for the parties
                    herein, or pursuant to order of this Court. If the contents of this
                    envelope are so revealed, they shall thereafter be resealed.

                A separate redacted copy of any such pleading, brief, or other paper disclosing

                Confidential Information where such information has been redacted will be

                filed.

             g. Any Confidential Information and documents or any pleading, brief, or other

                paper disclosing Confidential Information filed in accordance with Paragraph


                                             11
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 12 of 15 PageID #: 111




                (f), shall remain under seal for thirty (30) days. At the expiration of that time,

                the information, documents, pleading, brief, or other paper so sealed shall be

                unsealed, unless a motion to seal regarding those documents has been filed by

                any party. If a motion to seal has been filed, the documents so sealed shall

                remain sealed until the Court issues its ruling on the motion to seal. If denied,

                the documents will be unsealed at the entry of that order. If granted, the

                documents will remain sealed consistent with the order granting the motion to

                seal.

             h. Any member of the public not otherwise subject to this Protective Order may

                challenge any attempt by any party to seal or redact documents filed with the

                Court.

             i. If deposition testimony concerning Confidential Information is requested or

                elicited, counsel for the designating party may request that:

                     i. the testimony, and the transcript thereof, be treated as “Confidential”;

                         and

                    ii. the room in which the deposition is being taken shall, at the request of

                         the designating party, be closed except to persons who are permitted

                         access to such information or documents under the terms of this

                         Protective Order.

             j. Counsel for any party may also request that portions of a deposition transcript

                be treated as Confidential Information within thirty (30) days of receipt of the

                final transcript.




                                             12
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 13 of 15 PageID #: 112




             k. Within thirty (30) days of conclusion of this case, (including any appeals), all

                Confidential Information and all copies, duplications, extracts, and summaries

                thereof shall be returned to the producing party or destroyed at the producing

                party’s request with a letter to counsel for the producing party certifying that all

                Confidential Information has been returned or destroyed, except that counsel of

                record shall be entitled to retain all information and materials which constitute

                work product. If requested by any party, counsel of record shall certify in

                writing filed with the Court that all Confidential Information required to be

                returned has been so returned or destroyed within fourteen (14) days of receipt

                of a written request for certification by any party.

             l. The provisions of this Protective Order shall not affect, and this Order does not

                limit, the use or admissibility of Confidential Information as evidence at trial,

                or during an evidentiary hearing in this action, provided that any party may seek

                an appropriate Court Order to protect Confidential Information. Any document,

                exhibit, or transcript designated Confidential under this Order, and that is

                otherwise admissible, may be used at trial, subject to the terms of this Order.

             m. Nothing contained in this Protective Order shall be construed to restrict the use

                or disclosure of Confidential Information by the party producing that

                information or to prevent any party from interposing an objection to a request

                for discovery.

             n. If a non-designating party in possession of Confidential Information receives a

                subpoena or other request seeking production or other disclosure of

                Confidential Information, he, she, or it shall give written notice within three (3)



                                              13
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 14 of 15 PageID #: 113




                business days to counsel for the designating party identifying the Confidential

                Information sought and the date and time production or other disclosure is

                required. In no event may production or disclosure be made without written

                approval by counsel of the designating party or by further Order of a Court.

             o. In the event an additional party joins or intervenes in the action, such party shall

                shall be bound by this Protective Order.

             p. Nothing contained in this Protective Order shall prejudice in any way the right

                of any party to seek, by way of consent of all parties or by application to the

                Court, (i) additional protection for specific items of Confidential Information;

                or (ii) relief from the provisions of this Protective Order with respect to specific

                terms or categories of Confidential Information.

             q. The parties do not waive any applicable privileges or right to contest any

                requests or subpoenas for documents or testimony and to assert such applicable

                privileges.

             r. Nothing herein constitutes or may be interpreted as a waiver by any party of the

                attorney-client privilege, attorney work product protection, or any other

                privilege.

             s. All parties and attorneys of record in this action, and all other persons and

                entities possessing or granted access to Confidential Information pursuant to

                this Protective Order shall be bound by this Protective Order. The Court may

                impose sanctions on any person or entity possessing or granted access to

                Confidential Information pursuant to this Protective Order who discloses or

                uses the Confidential Information for any purpose other than as authorized by



                                               14
Case 5:19-cv-00170-TBR-LLK Document 15 Filed 05/18/20 Page 15 of 15 PageID #: 114




                       this Protective Order or who otherwise violates the terms of this Protective

                       Order.

                t. Nothing in this Order prevents any party from using or disclosing its own

                       documents or information in any way, regardless of whether they are designated

                       as Confidential.

       IT IS SO ORDERED.
        May 18, 2020




       c:       Counsel of Record.




                                                   15
